
	
		I
		111th CONGRESS
		2d Session
		H. R. 6167
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Oberstar (for
			 himself and Mr. Cummings) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 46, United States Code, to require the
		  Federal Maritime Commission to maintain an Office of Dispute Resolution and
		  Customer Advocate, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shipping Act of
			 2010.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 46, United
			 States Code.
		3.Office of Dispute
			 Resolution and Customer Advocate
			(a)In
			 generalChapter 3 is amended
			 by adding at the end the following new section:
				
					308.Office of
				Dispute Resolution and Customer Advocate
						(a)In
				general(1)The Commission shall
				maintain an Office of Dispute Resolution and Customer Advocate that
				shall—
								(A)mediate disputes between persons
				subject to the Commission’s jurisdiction;
								(B)facilitate communication among persons
				subject to the Commission’s jurisdiction and their customers; and
								(C)carry out other duties and powers
				prescribed by the Commission.
								(2)The confidentiality and neutrality
				provisions of the subchapter IV of chapter 5, United States Code, shall apply
				to those mediation and facilitation services.
							(b)OmbudsmanThe
				Chairman may designate an employee of the Commission to serve as an ombudsman
				of the Commission in matters of Commission interest, including matters related
				to ocean transportation, mergers and acquisitions, or any other matter
				designated by the
				Commission.
						.
			(b)Conforming
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						308. Office of Dispute Resolution and Customer
				Advocate.
					
					.
			4.Ocean Shipping
			 Advisory Committee
			(a)In
			 generalChapter 3 is further
			 amended by adding at the end the following new section:
				
					309.Ocean Shipping
				Advisory Committee
						(a)In
				generalThe Commission shall establish an Ocean Shipping Advisory
				Committee. The Committee—
							(1)may review
				proposed ocean shipping regulations and policies of the Commission and make
				recommendations to the Commission that the Committee considers
				appropriate;
							(2)may advise, consult with, report to, and,
				upon approval by at least all but one of the members then serving on the
				Committee, make recommendations to the Commission on matters relating to ocean
				shipping transportation by persons subject to this subtitle;
							(3)may make available
				to Congress recommendations that the Committee makes to the Commission;
							(4)shall meet at the
				call of—
								(A)the Chairman of
				the Commission, in consultation with the other Commissioners, who shall call
				such a meeting at least once during each calendar year; or
								(B)a majority of the
				Committee; and
								(5)shall not
				intervene in or seek to influence formal or informal adjudicatory or dispute
				resolution proceedings before the Commission.
							(b)Membership
							(1)In
				generalThe Committee shall consist of 18 members appointed by
				the Commission in accordance with this subsection, each of whom has at least 5
				years practical experience in their respective ocean shipping operations. The
				term of each member shall be 5 years. Before filling a position on the
				Committee, the Commission shall publish a notice in the Federal Register
				soliciting nominations for membership on the Committee.
							(2)RepresentativesThe
				membership of the Committee shall include—
								(A)6 representatives
				of ocean common carriers with representation to include those serving the east,
				west, gulf and Great Lakes coasts of the United States;
								(B)3 representatives
				of nonvessel-operating common carriers;
								(C)3 representatives
				of ocean freight forwarders;
								(D)3 representatives
				of shippers that import goods into the United States, at least one of which
				must represent small shippers; and
								(E)3 representatives
				of shippers that export goods from the United States, at least one of which
				must represent small shippers.
								(c)Chairman and
				Vice Chairman
							(1)In
				generalThe Committee shall elect one of its members as the
				Chairman and one of its members as the Vice Chairman. The Vice Chairman shall
				act as Chairman in the absence or incapacity of the Chairman, or in the event
				of a vacancy in the office of the Chairman.
							(2)Designation of
				observerThe Chairman of the Commission shall designate a
				representative to participate as an observer with the Committee. The individual
				so designated shall act as the executive secretary of the Committee and shall
				perform the duties set forth in section 10(c) of the Federal Advisory Committee
				Act (5 U.S.C. App.).
							(d)Consideration of
				information, advice, and recommendationsThe Commission shall consider the
				information, advice, and recommendations of the Committee in formulating policy
				regarding matters affecting ocean commerce.
						(e)Compensation and
				expenses
							(1)In
				generalA member of the Committee, when attending meetings of the
				Committee or when otherwise engaged in the business of the Committee, may
				receive—
								(A)compensation at a
				rate fixed by the Chairman of the Commission, not exceeding the daily
				equivalent of the then current rate of basic pay in effect for Level 18 of the
				General Schedule under section 5332 of title 5, including for travel time;
				and
								(B)travel or
				transportation expenses under section 5703 of title 5.
								(2)Not an officer
				or employeeA member of the Committee shall not be considered to
				be an officer or employee of the United States for any purpose based on their
				receipt of any payment under this subsection.
							(f)Termination
							(1)In
				generalNotwithstanding any provision of the Federal Advisory
				Committee Act (5 U.S.C. App.), the Committee terminates on September 30,
				2015.
							(2)Recommendation
				regardingTwo years before the termination date under paragraph
				(1), the Committee shall submit to Congress its recommendation regarding
				whether the Committee should be renewed and continued beyond the termination
				date.
							.
			(b)Conforming
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						309. Ocean Shipping Advisory
				Committee.
					
					.
			5.Purposes of
			 regulation of ocean shippingSection 40101(3) is amended to read as follows:
			
				(3)to allow, to the
				maximum extent possible, competition and the demand for services to determine
				fair and efficient market rates and charges for transportation by common
				carriers;
				and
				.
		6.Amendments to
			 definitions for part
			(a)In
			 generalSection 40102 is amended—
				(1)by striking
			 paragraph (7);
				(2)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
				(3)by redesignating
			 paragraphs (10) through (22) as paragraphs (12) through (24),
			 respectively;
				(4)by redesignating
			 paragraphs (23) through (25) as paragraphs (26) through (28),
			 respectively;
				(5)by inserting after
			 paragraph (4) the following:
					
						(5)Capacity
				rationalizationThe term capacity rationalization
				means a concerted reduction, stabilization, withholding, or other limitation in
				any manner by ocean common carriers on the size or number of vessels or
				available space offered collectively or individually to shippers in any trade
				or
				service.
						;
				(6)by striking
			 ocean in paragraph (8);
				(7)by inserting after
			 paragraph (9) the following:
					
						(10)Efficiency and
				service-enhancing agreementThe term efficiency and
				service-enhancing agreement means an agreement between ocean common
				carriers that—
							(A)is likely to
				produce cognizable efficiencies and improves the service and reliability that
				would be offered individually by each of its members in the absence of such
				agreement, while maintaining adequate competition in a trade or service;
				and
							(B)gives members of
				the agreement the right to withdraw from the agreement without financial or
				other penalty.
							(11)Equipment
				providerThe term equipment provider means a
				person in the United States that rents or leases marine cargo containers, or
				chassis for marine cargo containers, to shippers or common carriers for use in
				or related to transportation by water of cargo between the United States and a
				foreign
				country.
						;
				(8)by amending
			 paragraph (22), as so redesignated, to read as follows:
					
						(22)Service
				contractThe term service contract means a written
				contract, other than a bill of lading or receipt, between one or more shippers
				and a common carrier, in which—
							(A)the shipper or
				shippers commit to providing a certain volume or portion of cargo over a fixed
				time period; and
							(B)the common carrier
				commits to a certain rate or rate schedule and a defined service level that
				includes assured space and other service
				features.
							;
				and
				(9)by inserting after
			 paragraph (24), as so redesignated, the following:
					
						(25)SurchargeThe
				term surcharge means an amount charged by a common carrier
				related directly to a particular expense or cost incurred by the common carrier
				that is not included in the basic freight
				rate.
						.
				(b)Conforming
			 amendmentSection 431A(b)(1) of the Tariff Act of 1930 (19 U.S.C.
			 Sec. 1431a(b)(1)) is amended by striking section 40102(16) and
			 inserting section 40102(18).
			7.Administrative
			 exemptionsSection 40103(a) is
			 amended by striking agreements and all that follows through
			 from any requirement and inserting agreements subject to
			 this part or any specified activity of persons subject to this part from any
			 requirement.
		8.Treatment of
			 certain commission orders as investigative ordersSection 40104(b) is amended to read as
			 follows:
			
				(b)Treatment of
				certain Commission orders as investigative ordersA Commission order requiring a report,
				account, record, rate, charge, or memorandum pursuant to subsection (a)
				constitutes an investigative order to specific individuals or entities rather
				than a collection of information from a category or class of individuals or
				entities.
				.
		9.Application of
			 laws regulating ocean shippingSection 40301 is amended as follows:
			(1)By amending
			 subsection (a) to read as follows:
				
					(a)Ocean common
				carrier agreementsThis part applies to an efficiency and
				service-enhancing agreement between or among ocean common carriers to—
						(1)share vessels or
				space on voyages between ports;
						(2)discuss the number
				and character of voyages between those ports; and
						(3)engage in an
				exclusive, preferential, or cooperative working arrangement between themselves
				or with a marine terminal
				operator.
						.
			(2)In subsection (c)
			 by inserting before the period the following: that does not result in a
			 change of control of an ocean common carrier.
			10.Restrictions on
			 ocean common carrier agreements
			(a)In
			 generalSection 40303 is amended as follows:
				(1)By striking so
			 much as precedes subsection (d) and inserting the following:
					
						(a)Ocean common
				carrier agreementsAn agreement between or among ocean common
				carriers may not—
							(1)allow members of
				the agreement to discuss, fix, or negotiate any kind of rate or charge with
				another member of the agreement;
							(2)allow members of
				the agreement to discuss or agree on capacity rationalization;
							(3)allow members of
				the agreement to establish a joint service, or pool or divide cargo traffic,
				earnings, revenues, or losses;
							(4)allow all members
				of the agreement to allocate customers or markets;
							(5)allow members of
				the agreement to discuss or agree with another member on any service contract
				matter;
							(6)prohibit or
				restrict a member of the agreement from engaging in negotiations for a service
				contract with a shipper; or
							(7)require a member
				of the agreement to disclose a negotiation on a service contract, or the terms
				of a service contract, other than those terms required to be published under
				section 40502(d) of this
				title.
							.
				(2)By redesignating
			 subsection (d) as subsection (b).
				(b)Conforming
			 amendmentSection 41105(6)(A) is amended by striking
			 40303(d) and inserting 40303(b).
			11.Commission
			 actionSection 40304 is
			 amended—
			(1)in subsection (b),
			 by inserting is not an efficiency and service-enhancing agreement
			 or after finds;
			(2)in subsection
			 (c)—
				(A)in the matter
			 preceding paragraph (1), by inserting or an ocean common carrier
			 agreement after assessment agreement; and
				(B)in paragraph (2)
			 by striking (d) and inserting (e);
				(3)by redesigning
			 subsections (d) through (f) as subsection (e) through (g), respectively;
			(4)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Approval by
				commission
						(1)In
				generalAn ocean common carrier agreement filed under this part
				is not effective until it is approved by the Commission as meeting the
				requirements of this part.
						(2)Deadline for
				ApprovalExcept as provided in subsection (e), the Commission
				shall vote on whether or not to approve an agreement before the later
				of—
							(A)the end of the
				90-day period beginning on the date it is filed; or
							(B)if additional
				information or documents are requested under subsection (e), the end of the
				90-day period beginning on the date the Commission receives all the additional
				information and
				documents.
							;
			(5)in subsection (e),
			 as so redesignated, by inserting or (d) after subsection
			 (c)(1);
			(6)in subsection
			 (f)(2), as so redesignated—
				(A)by inserting
			 before the first sentence the following:
					
						(A)In
				general
						;
				and
				(B)by adding at the
			 end the following new subparagraph:
					
						(B)ExtensionsIf
				a person filing an agreement, or an officer, director, agent, or employee of
				that person, fails to substantially comply with a request for the submission of
				additional information or documents within the period provided in subsection
				(d), the Commission may extend such period until there has been substantial
				compliance with the request of the Commission under subsection
				(e).
						;
				and
				(7)in subsection (g),
			 as so redesignated, by inserting before the period the following: ,
			 except for an agreement approved under subsection (d).
			12.ExemptionSection 40307 is amended—
			(1)in subsection
			 (a)(7), by inserting before the period the following: to the extent that
			 such an agreement is approved under this part after January 1, 2011;
			 and
			(2)in subsection (d),
			 by striking by this part and inserting by section
			 41106.
			13.General rate and
			 tariff requirementsSection
			 40501 is amended—
			(1)in subsection
			 (a)(1), by striking Each and all that follows through
			 system, and inserting Each common carrier shall maintain
			 for public inspection in an automated tariff system on the
			 Internet,;
			(2)in subsection (b)—
				(A)in paragraphs (3)
			 and (4), by striking or conference each place it appears;
			 and
				(B)by striking
			 and after the semicolon at the end of paragraph (5), by striking
			 the period at the end of paragraph (6) and inserting a semicolon, and by adding
			 at the end the following new paragraphs:
					
						(7)separately state
				the charges by the carrier for providing or handling equipment; and
						(8)clearly describe
				any surcharge contained in the
				tariff.
						;
				(3)in subsection (c),
			 by striking the last sentence and inserting the following: No fee may be
			 charged for such access.; and
			(4)in subsection
			 (e)(2), by striking on publication and inserting
			 immediately.
			14.Service
			 contractsSection 40502 is
			 amended—
			(1)in subsection (a),
			 by striking ocean common carrier or an agreement between or among ocean
			 common carriers and inserting common carrier;
			(2)in subsection
			 (b)(2), by striking ocean common carrier or an agreement shall be
			 filed and inserting common carrier shall be filed electronically
			 and;
			(3)in subsection (c)—
				(A)in paragraph (7),
			 by striking and after the semicolon at the end;
				(B)in paragraph (8),
			 by striking the period at the end and inserting , by common carrier and
			 shipper parties.; and
				(C)by adding at the
			 end the following new paragraph:
					
						(9)separately state the charges by the carrier
				for providing
				equipment.
						;
				(4)in subsection (d),
			 by striking and (6) and inserting , (6), and (9);
			 and
			(5)in subsection (f)—
				(A)in the first
			 sentence, by striking exclusive; and
				(B)by adding at the
			 end the following: This subsection does not apply to mediation before
			 the Commission at the request of any party to the service contract or to a
			 dispute covered by section 40505(b) of this title..
				15.Refunds and
			 waiversSection 40503 is
			 amended by striking or conference each place it appears.
		16.Compilation of
			 complaints and service reliability data
			(a)In
			 generalChapter 405 is amended by adding at the end the following
			 new section:
				
					40504.Compilation
				of complaints and service reliability data
						(a)DatabaseThe
				Commission shall establish and maintain a database of complaints received by
				the Commission.
						(b)An annual report
				of service complaints
							(1)In
				generalThe Commission shall post an annual report of formal and
				informal service complaints received by the Commission during the previous year
				that shall include—
								(A)the quantity of
				each type of complaint;
								(B)the geographic
				region of the complaints; and
								(C)the resolution of
				the complaints, if appropriate.
								(2)Limitation on
				identification of complainantThe annual report may identify a
				complainant that submitted an informal complaint only upon the written consent
				of the complainant.
							(c)Reliability
				indicators
							(1)In
				generalThe Commission shall, by regulation, require ocean common
				carriers to report frequency and duration of delays in shipments, all instances
				in which cargo has not been transported on a voyage for which it was booked,
				and other service or reliability indicators as determined by the Commission to
				be appropriate.
							(2)Annual
				report
								(A)In
				generalThe Commission shall issue an annual report of service
				and reliability indicators for each ocean common carrier.
								(B)Posting on
				InternetThe reports shall be posted on the Commission’s public
				Internet Web
				site.
								.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						40504. Compilation of complaints and
				service reliability
				data.
					
					.
			17.Arbitration of
			 disputes
			(a)In
			 generalChapter 405 is further amended by adding at the end the
			 following new section:
				
					40505.Arbitration
				of disputes regarding common carrier services
						(a)In
				generalNot later than one year after enactment of the Ocean
				Shipping Act of 2010, the Commission shall prescribe regulations to establish a
				binding arbitration process to resolve complaints subject to the jurisdiction
				of the Commission and within the scope of disputes to which the process applies
				under subsection (b).
						(b)Covered
				disputesThe binding arbitration process—
							(1)shall apply to
				disputes involving service contracts, common carrier practices, and common
				carrier service expectations that are subject to the jurisdiction of the
				Commission;
							(2)shall not apply to
				disputes to obtain the grant, denial, stay, or revocation of any license,
				authorization, or exemption;
							(3)shall not apply to
				disputes solely between 2 or more ocean common carriers; and
							(4)shall be agreed
				upon by the parties to dispute.
							(c)Arbitration
				procedures
							(1)In
				generalThe Commission—
								(A)may make the
				binding arbitration process available only to the relevant parties—
									(i)after the filing
				of a formal complaint; or
									(ii)on petition by a
				party at the conclusion of any informal dispute resolution process provided by
				the Commission for a complaint subject to this section;
									(B)shall determine
				whether to pursue a proceeding under the binding arbitration process no later
				than 30 days after the filing of a petition or formal complaint; and
								(C)may make the
				binding arbitration proceeding and decision confidential following a request of
				the parties submitted at the time of filing the petition or formal
				complaint.
								(2)Prohibition on
				separate reviewThe Commission may not separately review a
				complaint or dispute related to a rate, practice, or common carrier service
				that is the subject of a binding arbitration initiated under this subsection
				involving the same parties.
							(3)Consideration of
				published service expectationsIn resolving disputes involving
				common carrier service expectations, the arbitrator shall consider service
				expectations as published under section 40501(h) of this title.
							(d)Arbitration
				decisionsAny decision reached in an arbitration proceeding under
				this section shall—
							(1)be consistent with
				this part;
							(2)be in writing and
				contain findings of fact and conclusions;
							(3)have no
				precedential effect in any other or subsequent arbitration proceeding under
				this section; and
							(4)be binding upon
				the parties.
							(e)Timelines
							(1)In
				generalIn an arbitration proceeding under this section—
								(A)the arbitrator shall be selected within 14
				days after the Commission’s decision to initiate arbitration;
								(B)the evidentiary
				phase of the arbitration shall be completed within 90 days after the date of
				initiation of the arbitration proceeding, unless a party requests an extension
				and the arbitrator grants it; and
								(C)the arbitrator
				shall issue a decision within 30 days after the close of the evidentiary
				record.
								(2)Extension of
				deadlinesThe Commission may extend any of the deadlines in this
				subsection.
							(f)ArbitratorsArbitration
				under this section shall be conducted by an arbitrator selected from a roster,
				maintained by the Commission, of Commission staff or persons in the private
				sector with transportation, economic regulation, professional or business
				experience, including agriculture. If the parties cannot mutually agree on an
				arbitrator, the parties shall select an arbitrator from the roster by
				alternately striking names from the roster until only 1 name remains. The
				parties shall share the costs of the arbitration equally. With respect to
				arbitration involving a controlled carrier, the arbitrator may not be
				controlled by or in any way affiliated with a government that owns or controls
				the carrier.
						(g)Relief
							(1)LimitationA
				decision under this section may award the payment of damages, but the value of
				the award may not exceed $250,000 per year and the award may not cover a total
				time period of more than 2 years.
							(2)ReviewThe
				Commission shall periodically review the amount in paragraph (1) and adjust it
				as necessary to reflect inflation.
							(h)Commission
				reviewIf a party to an arbitration proceeding under this section
				appeals an arbitrator’s decision to the Commission, the Commission may review
				the decision under this section to determine if—
							(1)the decision is
				consistent with this part as applied by the Commission; or
							(2)if the award
				limitation in subsection (g) is complied
				with.
							.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						40504. Arbitration of disputes regarding
				common carrier
				services.
					
					.
			18.Clerical
			 amendments relating to controlled carriersChapter 407 is amended—
			(1)by striking the
			 heading for section 40701 and inserting the following:
				
					40701.Controlled
				carrier
				rates
					;
			(2)by striking the
			 heading for section 40702 and inserting the following:
				
					40702.Controlled
				carrier rate
				standards
					;
			(3)by striking the
			 heading for section 40703 and inserting the following:
				
					40703.Effective
				date of controlled carrier rates
					;
				
				and(4)in the analysis at
			 the beginning of the chapter, by striking the items relating to sections 40701,
			 40702, and 40703 and inserting the following:
				
					
						40701. Controlled carrier
				rates.
						40702. Controlled carrier rate
				standards.
						40703. Effective date of controlled
				carrier
				rates.
					
					.
			19.Commission
			 review of rates, charges, etc.: investigation and civil penalties of controlled
			 carriersSection 40704 is
			 amended—
			(1)in subsection (b),
			 by adding at the end the following In making this determination, the
			 Commission may investigate any relevant conduct under sections 41302 to 41304
			 of this title.; and
			(2)by adding at the
			 end the following new subsection:
				
					(f)Civil
				penaltiesIn addition to any action authorized under this section
				with respect to a rate, charge, classification, rule, or regulation the
				Commission determines to be unjust or unreasonable, the Commission may assess
				civil penalties under section
				41109.
					.
			20.Ocean
			 transportation intermediaries: prohibition on advertisingSection 40901(a) is amended in the first
			 sentence by inserting advertise, hold oneself out, or after
			 may not.
		21.Ocean
			 transportation intermediaries: financial responsibility and resident
			 agentsSection 40902 is
			 amended—
			(1)in subsection (a),
			 by inserting advertise, hold oneself out, or after may
			 not; and
			(2)in subsection (d),
			 by inserting before the period the following: , and Commission requests
			 or demands for records or reports.
			22.Ocean
			 transportation intermediaries: suspension or revocation of license for failure
			 to comply with commission requestsSection 40903(a) is amended by striking
			 or after the semicolon at the end of paragraph (1), striking the
			 period at the end of paragraph (2) and inserting ; or and by
			 adding at the end the following new paragraph:
			
				(3)failed to comply
				with a Commission subpoena or request for
				records.
				.
		23.Repeal of
			 prohibitions of certain paymentsSection 40904(d) is amended by striking so
			 much as precedes limit the payment of compensation and inserting
			 the following:
			
				(d)Prohibition on
				limiting payment of compensation to an ocean freight forwarderAn
				ocean common carrier may
				not
				.
		24.Repeal of
			 definition of joint venture and consortium
			(a)RepealSection
			 41101 is repealed.
			(b)Clerical
			 amendmentThe analysis at the beginning of chapter 411 is amended
			 by striking the item relating to such section.
			25.Repeal of
			 authorities to disclosure of informationSection 41103 is amended—
			(1)in subsection (b),
			 by adding or after the semicolon at the end of paragraph (1),
			 striking ; or at the end of paragraph (2) and inserting a
			 period, and striking paragraph (3); and
			(2)by striking
			 subsection (c).
			26.Additional
			 prohibitions of certain actions by common carriers
			(a)In
			 generalSection 41104 is amended—
				(1)by redesignating
			 paragraphs (3) through (12) as paragraphs (4) through (13);
				(2)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)refuse or threaten
				to refuse cargo space accommodations when
				available;
						;
				(3)in paragraph (4),
			 as so redesignated, by striking refusing, or threatening to refuse,
			 cargo space accommodations when available, or resort to other;
				(4)by striking
			 or after the semicolon at the end of paragraph (12), as so
			 redesignated;
				(5)in paragraph (13),
			 as so redesignated, by striking the period and inserting a semicolon;
			 and
				(6)by adding at the
			 end the following new paragraphs:
					
						(13)discriminate
				against a shipper or ocean transportation intermediary for supplying their own
				equipment;
						(14)engage in an
				unfair or deceptive practice or an unfair method of competition in ocean
				transportation or the sale of ocean transportation;
						(15)engage in
				deceptive or fraudulent practices including unreasonable failure to provide
				transportation services as agreed to in the contract;
						(16)take any action
				that may have the effect of unreasonably and substantially lessening
				competition in a trade;
						(17)discriminate
				against a shipper on the basis of nationality or association with another
				common carrier;
						(18)refuse to deliver
				or release a shipment, if such refusal is based on debts, claims, or amounts
				owed that are unrelated to a debt, claim, or amount owed by that shipper;
				or
						(19)impose a
				surcharge that is unreasonable or does not comply with the requirements of this
				part.
						.
				(b)Conforming
			 amendmentsSection 41305 is amended—
				(1)in subsection (c),
			 by striking 41103(3) or (6) and inserting 41103 (4) or
			 (7); and
				(2)in subsection (d),
			 by striking 41104(4)(4)(A) and inserting
			 41104(5)(A).
				27.Concerted
			 actionSection 41105 is
			 amended—
			(1)in the matter
			 preceding paragraph (1), by striking conference or;
			(2)in paragraph (3),
			 by striking of a common carrier not a member of the conference, a group
			 of common carriers and inserting of a common carrier;
			(3)in paragraph (4),
			 by striking conference, joint venture, and inserting
			 joint venture; and
			(4)in paragraph (6), by—
				(A)striking
			 that are parties to the agreement; and
				(B)striking
			 that is a party to the agreement.
				28.Monetary
			 penaltiesSection 41107(a) is
			 amended by—
			(1)striking
			 $5,000 and inserting $25,000; and
			(2)striking ,
			 $25,000 and inserting $75,000.
			29.Additional
			 penaltiesSection 41108 is
			 amended—
			(1)in subsection (a),
			 by striking , or that common carrier’s right to use any or all tariffs
			 of conferences of which it is a member,; and
			(2)in subsection
			 (c)(1)(A), by striking or the carrier’s right to use any or all tariffs
			 of conferences of which it is a member.
			30.Ocean
			 transportation practices study
			(a)StudyWithin 180 days after the date of enactment
			 of this Act, the Federal Maritime Commission shall initiate a study of ocean
			 transportation practices, including delay of cargo, surcharges, penalties,
			 demurrage, accessorial charges, and availability of containers for exports from
			 the United States. In conducting the study, the Commission shall provide public
			 notice and opportunity for comment and conduct one or more public
			 hearings.
			(b)Report to
			 CongressWithin 180 days after completion of the study, the
			 Commission shall provide a report on its findings to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
			
